Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
This is in response to applicant's amendment which was filed on 10/22/2021 has been entered. Claims 1-2, 4-5, 7-10, 13-15 have been amended. Claims 6, and 16-26, have been cancelled. Claims 27-31 has been added. Claims 1-5, 7-15, and 27-31  are still pending in this application, with claims 1, 13, and 15 being independent.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1-4, 8, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa (JPH06327096A) in view of Hasegawa (US 6421449).

Regarding claim 1, Sagawa teaches An electrodynamic acoustic transducer, comprising: a frame and/or a housing(Sagawa figure 2, frame 14) ; a membrane fixed to said frame or said housing (Sagawa figure 2, diaphragm 12); at least one coil, which is attached to the membrane (Sagawa figure 2, voice coil 15), the at least one coil being in the shape of loops running around a coil axis (Sagawa figures 3 and 8 and ¶0003, “conductive wire 1 made of copper wire or the like is wound in a coil shape to form a voice coil 2”), the at least one coil comprising: a plurality of conductive layers, each formed of a single piece of metallic foil, and all stacked together (Sagawa figure 8, and ¶0003 a conductive wire 1 is wound in a coil forming multiple stacked vertical layers), the plurality of conductive layers each having a rectangular cross section (Sagawa figure 8, and ¶0003, “ribbon wire in a substantially rectangular shape”) in a cross sectional view with the coil axis (Sagawa figure 1, wherein the coil axis is the center of the wound coil) being part of the sectional plane (Sagawa figure 8, when we take the vertical plane right in the middle of the wound voice coil, we get the cross sectional view of figure 8), the plurality of conductive layers being electrically connected to each other so as to form a single electrical conductor (Sagawa figure 8, and ¶0003 a conductive wire 1 is wound in a coil forming ; and one or more insulation layers arranged between each of the plurality of conductive layers (Sagawa figure 8 and ¶0003, adhesive 4); and a magnet system being designed to generate a magnetic field transverse to the at least one coil in the loop section (Sagawa ¶0003, “When an audio current is applied to the coil 2, the coil 2 vibrates up and down within the magnetic flux generated in the air gap 6 of the magnetic circuit 5”), wherein an angle between a longer side of the rectangular cross section of each of the plurality of conductive layers (Sagawa figure 8, longer side of wire 1 would be the horizontal axis) and the coil axis is in a range of 80° to 100° (Sagawa figure 8, the loop axis would be the vertical axis which perpendicular to the horizontal axis, With BRI, figure 1 reads on the limitation too at 80-89 degrees since the longer side will be perpendicular to the vertical axis of the coil, a line drawn at 80-89 degrees from the longer side will intersect the vertical coil axis), however does not explicitly teach the electrical conductor of the coil has a rectangular cross section in said cross sectional view, wherein an angle between a longer side of the rectangular cross section and the loop axis is in a range of 80.degree. to 100.degree.
 
Hasegawa teaches the electrical conductor of the coil has a rectangular cross section in said cross sectional view, wherein an angle between a longer side of the rectangular cross section and the loop axis is in a range of 80.degree. to 100.degree (Hasegawa figure 5).



Regarding claim 2, Sagawa in view of Hasegawa teaches characterized in that the longer side of the rectangular cross section in said cross sectional view is arranged perpendicular to the coil axis (Sagawa figure 8, the loop axis would be the vertical axis which perpendicular to the horizontal axis).

Regarding claim 3, Sagawa in view of Hasegawa discloses the claimed invention except for characterized in that the ratio between the longer side of the rectangular cross section and the shorter side of the rectangular cross section (Hasegawa figure 5) is >4. It would have been an obvious matter of design choice to adjust the size ratio of the voice coil to adjust the sound output reproduced, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 4, Sagawa in view of Hasegawa teaches characterized in that the thickness of each conductive layer is between 10-30 .mu.m, measured in  a 

Regarding claim 8, Sagawa in view of Hasegawa teaches at least one of the plurality of conductive layers forms an electrical connection of the coil (Sagawa figure 8, and ¶0003 a conductive wire 1 is wound in a coil forming multiple stacked vertical layers. Since the multiple layers are formed with one wound conductive wire, each layer is electrically connected to each other).

Regarding claim 27, Sagawa in view of Hasegawa teaches characterized in that the thickness, measured in a direction parallel with the coil axis, of each insulation layer is between 1-5 .mu.m (Sagawa ¶0015, “The layer of the insulating adhesive 26 has a thickness of about 5 µm “).

Claims 5, 7, 9, 10, 12, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa (JPH06327096A) in view of Hasegawa (US 6421449) in further view of Stiles (US 2006/0039578).

Regarding claim 5, Sagawa in view of Hasegawa does not explicitly teach the lengths of the shorter side of the rectangular cross section of the plurality of conductive layers varies along the coil axis.



Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Stiles to improve the known transducer of Sagawa in view of Hasegawa to achieve the predictable result of less abrupt transition into non-linear behavior by increasing voice coil travel (Stiles ¶0013).

Regarding claim 7, Sagawa in view of Hasegawa in further view of Stiles teaches 
the shorter sides of the rectangular cross section of the plurality of conductive layers are  longer in a center region of the at least one coil than in a distant region of the at least one coil (Stiles figures 12-13).

Regarding claim 9, Sagawa in view of Hasegawa in further view of Stiles teaches the at least one conductive layer forming the electrical connection of the coil has a thickness, measured in a direction parallel with the coil axis, that is thicker than the thickness of an adjacent conductive layer (Stiles figures 12-13, conductor B has adjacent conductors A and C).



Regarding claim 12, Sagawa in view of Hasegawa in further view of Stiles teaches a share of all conductive layers on the volume of the coil is >80% (Stiles figures 12-13, conductor A).

Regarding claim 28, Sagawa in view of Hasegawa in further view of Stiles teaches wherein the lengths of the longer side of the rectangular cross section of the plurality of conductive layers varies along the coil axis (Stiles figures 12-13).

Regarding claim 29, Sagawa in view of Hasegawa in further view of Stiles teaches wherein the longer sides of the rectangular cross section of the plurality of conductive layers are shorter in a center region of the at least one coil than in a distant region of the at least one coil (Stiles figures 13, Coil C has a shorter length in both the shorter and longer side compared A and B).

Regarding claim 30, Sagawa in further view of Hasegawa in further view of Stiles teaches wherein the lengths of the shorter side of the rectangular cross section of the plurality of conductive layers varies along the coil axis, and the lengths of the longer 

Regarding claim 31, Sagawa in further view of Hasegawa wherein the shorter sides of the rectangular cross section of the plurality of conductive layers are longer in a center region of the at least one coil than in a distant region of the at least one coil, and the longer sides of the rectangular cross section of the plurality of conductive layers are shorter in a center region of the at least one coil than in a distant region of the at least one coil (Stiles figure 12, the coil is varying in length in the center for both the longer and shorter side of the coil cross section.).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa (JPH06327096A) in view of Hasegawa (US 6421449) in further view of Stiles (US 2006/0039578) in further view of Guenther (US 2004/0071308).

Regarding claim 11, Sagawa in view of Hasegawa in further view of Stiles does not explicitly teach that the electrical connection between the coil and a non-moving terminal is coated with a polyamide.

Guenther teaches that the electrical connection between the coil and a non-moving terminal is coated with a polyamide (Guenther ¶0034, “The polyamide body 30 is preferably formed of material such as flex circuit board material, and, as described 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Guenther to improve the known transducer of Sagawa in view of Hasegawa in further view of Stiles to achieve the predictable result of a highly durable connection.

Allowable Subject Matter
Claims 13-15 are allowed.
 
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. Applicant argues the cited references do not teach the amended claim 1. Examiner respectfully disagrees. With BRI, the cited references Sagawa (JPH06327096A) in view of Hasegawa (US 6421449), still read on the amended claims as elaborated in the current rejection. Therefore the arguments are not persuasive and the claims stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652